Citation Nr: 0428496	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  04-35 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency benefits, in the calculated amount of $2,993.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

While there is a lack of evidence in the claims file, the 
Board has determined that the RO issued a decision, wherein 
it determined that the veteran had created an overpayment as 
a result of not informing VA that his first wife had died.  
In a VA Form 9, Appeal to the Board of Veterans' Appeals, the 
veteran indicated that he was contesting the $2,993.00 that 
he was told he owed as a result of the overpayment.  This 
would constitute a request for waiver of recovery.  The 
representative's statements would constitute a valid notice 
of disagreement as to the failure to adjudicate.  See 
Anderson (Merritt I.) v. Principi, (citation omitted), citing 
Fenderson, Velez and Isenbart (the Board has jurisdiction by 
virtue of a NOD as to an RO's failure to address a claim).  
As a result of this finding, this issue must be remanded for 
action.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following 
action: 

The agency of original jurisdiction shall 
issue a decision addressing the issue of 
entitlement to a waiver of recovery of an 
overpayment of dependency benefits, in 
the calculated amount of $2,993.00.  (In 
the alternative issue a statement of the 
case addressing why the issue may not be 
addressed.) 

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


